United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3270
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Shannon B. Jackson,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 22, 2011
                                 Filed: August 30, 2011
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Shannon Jackson appeals following his conviction for attempted bank robbery,
in violation of 18 U.S.C. §§ 2113(a), (d) and 2. His counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
district court1 erroneously denied Jackson’s motion to dismiss the indictment for
violations of his rights under the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq., and his
right to a speedy trial under the Sixth Amendment. In a pro se supplemental brief,
Jackson also challenges the denial of his motion to dismiss the indictment.

      1
       The Honorable Joseph Bataillon, Chief Judge, United States District Court for
the District of Nebraska.
       After carefully reviewing the district court’s fact findings for clear error and its
legal conclusions de novo, see United States v. Aldaco, 477 F.3d 1008, 1016 (8th Cir.
2007) (standards of review), we conclude that Jackson’s speedy-trial arguments are
without merit for the reasons stated in the district court’s thorough and well-reasoned
order.

       Having also carefully reviewed the record independently under Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and
we grant counsel’s motion to withdraw, subject to counsel informing Jackson about
the procedures for filing petitions for rehearing and for certiorari.
                        ______________________________




                                           -2-